Decree unanimously affirmed, with costs to the executrix payable out of the estate. The petitioner sought to be appointed administratrix with the will annexed, and for a construction of testator’s will. She claims that upon the termination of preceding life estates *891and at the time of the distribution of the proceeds of the property involved on the appeal there was intestacy and she became one of the parties entitled thereto. The surrogate correctly held that she had no interest in the estate and no right to appointment as administratrix with the will annexed. Present—Hill, P. J., Rhodes, McNamee, Crapser and Heffeman, JJ.